Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 02/22/2021, with respect to the rejection(s) of claim(s) under 35 USC 112 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 as  unpatentable over Lapota et al. U.S. Patent #7,559,236.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 9-15, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lapota et al. U.S. Patent #7,559,236.
With respect to claim 1, Lapota discloses a portable marine profiler comprising:
A shell including an accommodation space (Figure 2, shell = tubular member 30, accommodation space = interior 60)
A water inlet formed on the shell in communication with the accommodation space and configured for the aqueous solution to be measured to flow into the accommodation space (Figure 2, water inlet = 185, water outlet = 295, Col.4, l 1-4) 
A sensing chamber provided in the accommodation space and configured for the aqueous solution to be measured to flow therein (Figure 2, sensing chamber 240, or space between 225 and 235)
A light source emitter provided near the sensing chamber and configured to emit light passing through the sensing chamber (Figure 2, light source = LED 220, Col.4, ,l 65-67)
The light sensor provided near the sensing chamber and configured to sense the light passing through the sensing chamber at a plurality of times to produce a plurality of sensing signal (Figure 2, light sensor = detector 230, Col.5, l 12-14)
A water outlet formed on the shell and in communication with the accommodation space and configured for the aqueous solution to be measured to flow out of the accommodation space, wherein the water inlet and water outlet are positioned at two opposite far ends of the shell (Figure 2, outlet = 295, Col.4, l 1-4)
A circuit board electrically connected with the light sensor and configured to receive the sensing signal (Figure 2, circuit board = electronics unit 190, Col.6, l 20-28)
A pump provided in the accommodation space and configured to drive the aqueous solution to be measured to flow (Col.4, l 4-8, pump 170)
A plurality of pipes disposed in the accommodation space and configured to connect the water inlet, the pump, the sensing chamber, and the water outlet to form a flow channel (Figure 2, pipes= end 175, cavity 155, end 177, chamber 240)
The sensing chamber, the light source emitter, the light sensor, the circuit board and the pump are inside the shell and encapsulated by the shell (Figure 2)
The circuit board configured to detect a degree toxicant by calculating absorbance in the aqueous solution to be measured by continuously detecting the flowing aqueous solution to be measured via the light source emitter and the light sensor (Col.4, l 48-57)
The pump is configured to drive the aqueous solution to continuously flow through the sensing chamber as the flowing aqueous solution is being continuously detected (Col.4, l 22-42)
The device is sealed to form a single integral device and configured to float in the aqueous solution to be measured, where the center of gravity of the device is configured to allow both the water inlet and water outlet to be under a liquid level of the aqueous solution (Figure 2)
However, Laporta fails to disclose the circuit board configured to calculate a change in absorbance from the plurality of sensing signals and send a detection result in response to a change in absorbance less than a threshold.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to detect a change in absorbance by comparing signals from the detection signals of Laporta since Laporta discloses that comparing signals over 
It would have been obvious to one of ordinary skill in the art at the time of the invention to send indicator signals comparing measurements to thresholds since this would enable real time attention to the situation.  Sensing a change of signals over time does not apply the measurements, but providing some kind of warning indicator when the situation requires attention would be obvious to one of ordinary skill in the art. 

With respect to claim 3, 9, 12, 13, 14, 15, 17, Lapota discloses all of the limitations as applied to claim 1 above.  In addition, Lapota disclose:
The shell includes an upper lid and a lower lid (Figure 2, upper lid = 70, lower lid = 100)
A battery configured to provide power for the pump, the light source emitter, the light sensor, and the circuit board (Col.7, l 7-16)
A first frame and a second frame with the pump and sensing chamber provided between the first frame and second frame (Figure 2, first frame = 70, second frame = 100)
The circuit board is provided at a side of the first frame (Figure 2, circuit board 190 on the side of first frame 70)
The light source and sensor are on opposite sides of the sensing chamber (Figure 2, opposite sides of 200)
A mount configured to hold the shell (mount = ballasts 460, 470, Figure 7)
The light emitter are plural in number (Col.2, l 15-18)

With respect to claim 4, 5, and 20, Lapota discloses all of the limitations as applied to claim above.  However, Lapota fails to specifically disclose using an O-ring to seal the upper and lower lids. 
It would have been obvious to one of ordinary skill in the art at the time of the invention use an o-ring to seal the sides of the device of Lapota together in order to seal it more securely from outside light and other external noise that would degrade the measurements.  O-rings are common to seal between two plastic components since they are light weight, flexible, watertight and inexpensive.  They allow two edges to be secured to one another without requiring both edges to be precisely matched. 
The bevel and the location of the water inlet and outlet don’t seem to solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well without a bevel and the inlet/outlet located elsewhere on the lower lid.  It would have been an obvious matter of design choice to use a bevel with the input and output located therein, depending on the shape of the device and the space with which is intended to be contained.  Additionally, beveled edges are often used for ergonomic purposes, to make the device easier to hold, however that is not clearly stated for this device.

With respect to claims 10, 11, and 18, Lapota discloses all the limitations as applied to claims above.  However, Lapota fails to disclose a wireless charging module to power the battery, a partitioning plate between the wireless charging and the battery, a second wireless charging module on the mount and a power button on the mount. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a portioning plate as a protective barrier between the battery and the charging module since it is well known in the art that wireless charging requires protecting other electronics not intended to receive the power signal.  Wireless charging requires a receiver (wireless charging module) which then transfers power physically to the battery with a protective plate in between to reduce wireless signal from interfering with the rest of the electronics in the device. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a button to activate the device on the mount since power buttons are well known in the art and are generally placed by design choice and ergonomics. One of ordinary skill in the art would choose to include a power button for easy on and off functioning and would place it on an easy to access location. 


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lapota et al U.S. Patent #7,559,236 in view of Li et al. U.S. Publication 2018/0059015.
 

With respect to claims 16, Lapota discloses all of the limitations as applied to claims above.  However, Lapota fails to disclose an LED indicator provided on the circuit board.
 Li discloses:
An LED indicator provided on the circuit board and configured to output the results (P.0027)
However, Li fails to disclose an LED indicator configured to show different colors based on absorbance of residual toxicant. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to show different colors based on the results through the LED output signals of Li on the device of Lapota since outputting a result in an easy to decipher manner is well known in the art, especially with red/green lights indicating 

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ensign et al. U.S. Patent #10,006,897 discloses measuring parameter of water comprising a portable device with a water tight sphere for measuring chemical, physical, hydrological and biological properties of water. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877